FILED
                                 UNITED STATES DISTRICT COURT                            AUG - 9 2010
                                 FOR THE DISTRICT OF COLUMBIA                      Clerk. U.S. District &Bankruptcy
                                                                                  CourtB for the District of Columbia
Angela Denise Nails,                             )
                                                 )
                  Plaintiff,                     )
                                                 )
        v.                                       )
                                                 )
                                                         Civil Action No.
                                                                                     10 1331
United States Department of Labor,               )
                                                 )
                  Defendant.                     )




                                      MEMORANDUM OPINION

        This matter is before the Court on review of plaintiff s pro se complaint and application

to proceed in forma pauperis. The application will be granted and the complaint dismissed for

lack of subject matter jurisdiction.

        Plaintiff is a resident of Napier Field, Alabama, suing the Department of Labor ("DOL")

for what appears to be a workers' compensation claim stemming from an alleged bum to her leg

suffered on the job. She appears to fault her unidentified employer for failing "to file the proper

documents" with DOL's Office of Workers' Compensation Program. See CompI.                 ~~   17-19. The

cryptic complaint allegations fail to provide a basis for this court to exercise jurisdiction. I To the

extent that plaintiff is challenging a decision about workers' compensation benefits, the" [F ederal

Employees Compensation Act] contains an 'unambiguous and comprehensive' provision barring

any judicial review of the Secretary of Labor's determination ofFECA coverage." Southwest

Marine, Inc. v. Gizoni, 502 U.S. 81,90 (1991) (citing Lindahl v. Office of Personnel

Management, 470 U.S. 768, 780, and n. 13 (1985); 5 U.S.C. § 8128(b)); see Heilman v. Us., 731


        I    Plaintiff invokes the Constitution, but she has stated no facts to support a constitutional
violation.
F.2d 1104, 1109 (3rd Cir. 1984) (the Secretary of Labor administers the FECA and "is the

ultimate arbiter of the amount, if any, of compensation" awarded thereunder). The Court

therefore concludes that it lacks subject matter jurisdiction over the complaint. A separate Order

of dismissal accompanies this Memorandum Opinion.




                                                2